IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN THE MATTER OF: SUSAN KORSNES                : No. 14 WM 2022
 MOTION FOR EXTENSION PURSUANT                  :
 TO RULE 311                                    :



                                        ORDER



PER CURIAM

      AND NOW, this 11th day of May, 2022, the Petition/Motion for Extension to Practice

Law Pursuant to Pa.B.A.R. 311(g) is GRANTED, IN PART. To afford Attorney Susan

Korsnes time to seek full admission to the Pennsylvania Bar via reciprocity, see Pa.B.A.R.

204, her temporary admission per Bar Admission Rule 311 is extended until November

14, 2022.